DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 11 November, 2022. Claims 3-6 are pending in the instant application.

Claim Objections
Claim 3 is objected to because of the following informalities: The claim reads “A kit for the detection of SARS-CoV-2, comprising following primers and probes: upstream primer detF: 5’TCCTGGTGATTCTTCTTCAGGT3’ (SEQ ID NO. 1), downstream primer detR: 5’TCCTAGGTTGAAGATAACCCACA3’, probe: 5’AGCTGCAGCACCAGCTGTCCA, the 5’ end of the probe is modified with a fluorescent modification, and the 3’ end of the probe is modified with a quenching modification: the kit comprises the following reagents: 2XRT-qPCR mix, upstream primer detF, downstream primer detR, probe, positive control, negative control.” The claim should read “A kit for the detection of SARS-CoV-2, comprising the following primers and probes: a) upstream primer detF: 5’TCCTGGTGATTCTTCTTCAGGT3’ (SEQ ID NO. 1), b) downstream primer detR: 5’TCCTAGGTTGAAGATAACCCACA3’, and c) probe: 5’AGCTGCAGCACCAGCTGTCCA, wherein the 5’ end of the probe is modified with a fluorescent modification, and the 3’ end of the probe is modified with a quenching modification; and the kit further comprises the following reagents: 2XRT-qPCR mix, positive control, and negative control”, or something similar thereto as supported by the disclosure. Appropriate correction is required.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The previous rejection of claims 3-6 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention, is hereby withdrawn in response to Applicant’s amendment.

	35 U.S.C. § 101
The following is a quotation of 35 U.S.C. § 101 which reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 3-6 stand rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (e.g., product of nature; primers detF and detR, as well as, oligo A/B sequences) without significantly more. The claims are directed toward SARS-CoV-2 virus primers (e.g., SEQ ID NOS.: 1 and 2) and oligomers (e.g., SEQ ID NOS.: 4 and 5). These nucleotide sequences appear to be 100% genetically identical to the wildtype SARS-CoV-2 coronavirus. This judicial exception is not integrated into a practical application because the claimed primers and Oligo A/B sequences do not appear to be markedly different from their naturally-occurring counterparts. The inclusion of additional components (e.g., a probe) does not markedly change the characteristics of the SARS-CoV-2 primers or oligomers. Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 133 S. Ct. 2107, 186 L. Ed. 2d 124, 106 U.S.P.Q.2d 1972, 81 U.S.L.W. 4388 (2013), wherein the Court concluded that claims directed toward isolated DNAs are not patent-eligible because they read on isolated naturally-occurring DNA that is a "product of nature." The Court held that simply isolating a "gene from its surrounding genetic material is not an act of invention." Similarly, in this situation, the claimed nucleic acids have simply been isolated from their natural environment and do not constitute an inventive act. Furthermore, combining them with a SARS-CoV-2-specific probe also fails to constitute an inventive act because the characteristics of said polynucleotides have not markedly changed.
Moreover, in Ambry Genetics, the court identified claimed DNA fragments known as "primers" as products of nature, because they lacked markedly different characteristics. University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014). The claimed primers were single-stranded pieces of DNA, each of which corresponded to a naturally occurring double-stranded DNA sequence in or near the BRCA genes. The patentee argued that these primers had markedly different structural characteristics from the natural DNA, because the primers were synthetically created and because "single-stranded DNA cannot be found in the human body". The court disagreed, concluding that the primers’ structural characteristics were not markedly different than the corresponding strands of DNA in nature, because the primers and their counterparts had the same genetic structure and nucleotide sequence. 774 F.3d at 760, 113 U.S.P.Q.2d at 1243-44. The patentee also argued that the primers had a different function than when they are part of the DNA strand because when isolated as a primer, a primer can be used as a starting material for a DNA polymerization process. The court disagreed, because this ability to serve as a starting material is innate to DNA itself, and was not created or altered by the patentee:
In fact, the naturally occurring genetic sequences at issue here do not perform a significantly new function. Rather, the naturally occurring material is used to form the first step in a chain reaction--a function that is performed because the primer maintains the exact same nucleotide sequence as the relevant portion of the naturally occurring sequence. One of the primary functions of DNA’s structure in nature is that complementary nucleotide sequences bind to each other. It is this same function that is exploited here--the primer binds to its complementary nucleotide sequence. Thus, just as in nature, primers utilize the innate ability of DNA to bind to itself.

Ambry Genetics, 774 F.3d at 760-61, 113 U.S.P.Q.2d at 1244. In sum, because the characteristics of the claimed primers were innate to naturally occurring DNA, they lacked markedly different characteristics from nature and were thus product of nature exceptions. A similar result was reached in Marden, where the court held a claim to ductile vanadium ineligible, because the "ductility or malleability of vanadium is ... one of its inherent characteristics and not a characteristic given to it by virtue of a new combination with other materials or which characteristic is brought about by some chemical reaction or agency which changes its inherent characteristics". In re Marden, 47 F.2d 958, 959, 18 C.C.P.A. 1057, 1060, 8 U.S.P.Q. 347, 349 (C.C.P.A. 1931).
Applicant traverses and submits the claimed invention is not directed toward a judicial exception because the kit is not directed toward isolated DNAs. Moreover, the positive and negative controls are directed toward artificially synthesized SARS-CoV-2 RNA and total 293T cell RNA. Additionally, it was argued that SARS-CoV-2 is a novel virus. These arguments are clearly not persuasive. Examining the claims under the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019 with respect to Step 2A, the skilled artisan would reasonably conclude the claims are directed toward a judicial exception (e.g., a natural product comprising the fragments or primers of the SARS-CoV-2 genome). Simply including these primers in a kit fails to integrate the exception into a practical application. The inclusion of additional kit components does not amount to significantly more as required in Step 2B. The primer function has not been altered by simply incorporating it into a kit. As the court noted in Ambry Genetics, claimed DNA fragments known as "primers" are products of nature because they lack markedly different characteristics from the original DNA. The court further noted that the naturally-occurring genetic sequences do not perform a significantly new function. Rather, the naturally occurring material is used to form the first step in a chain reaction-a function that is performed because the primer maintains the exact same nucleotide sequence as the relevant portion of the naturally occurring sequence. Accordingly, the rejection is proper and maintained. 

Action Is Final
THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               11 December, 2022